 

westerman-__ F_

After Recording Return To:

lndyMac Mortgage Services, a division of OneWest Bank, FSB
Mai|code: lndleac-5

2900 Esperanza Crossing

i\‘-\tustinl TX 78?58

This document was prepared by

 

[Space Above `l'his Line For Recordtng Data]

 

HOME AFFORDABLE MOD|F|CATION AGREEMENT
(Step Two of Two-Step Documentation Process)

Borrovver (“i’):t Jodi Punzi
Lender or Servicer ('Lender"}'. |ndytviac Mortgage Services. a division of OneWest Bank, FSB
Date of first lien rnortg_age, deed of trust, or security deed ("Mortgage") and Note {"Note"): 6!?!2004

Property Address {“Property’}: 9 Honey Locust Ln, Eastarnpton, NJ 08060

Recorded on 6!24!2004 in Book or Liber 9849 at page(s) 841, or Instrument or Document No. 4025923 of
the omcial records of Bur|ington, New Jersey. if my representations in Section 1 continue to be true in ali
material respects, then this Home Aflordab|e Modification Agreernent ["Agreement") will, as set forth in
Section 3, amend and supplement (1) the N|ortgage on the Property, and (2) the Note secured by the
Niortgage\ The Mortgage and Note together. as they may previously have been amended, are referred to
as the “Loan Documents." Capitatized terms used in this Agreement and not defined have the meaning
given to them in Loan Documents,

 

' 1| there is more than one Borrower or Mortgagor executing this doournent, each is le!erred to as "|"_ For purposes of this document words
signifying the singular tsuch as "|"] shall include the plural Isui:h as “vve") and vice versa where appropriate

ML|LT|STATE HOME AFFORDABL.E MOD!F!CA`I|ON AGREEMEN‘\' 1 Sing|o Fami|y - Far\nio Mae.'Froddie Nlal: UNIFDRM |NSTRUMENT
Farm 3157 3m trev. most wage 1 ot 9 pagesj

 

 

 

 

l understand that after | sign and return two copies of this Agreement to the Lender, the Lender will send
me a signed copy of this Agreement. This Agreement will not take effect unless the preconditions set
forth in Section 2 have been satisfied

1. lilly Representations. i certify, represent to Lender and agree:

A` l am experiencing a financial hardship, and as a resu|t, (i} 1 am in default under the Loan
Documents. and (ii) i do not have sufficient income or access to sufficient liquid assets to make
the monthly mortgage payments now or in the near future;

t live in the Property as my principal residence, and the Property has not been condemned;

There has been no change in the ownership of the Property since l signed the Loan Documents;

l have provided documentation for all income that i receive (and l understand that l am not

required to disclose child support or alimony unless l chose to rely on such income when

requesting to qualify for the Home Affordab|e Modification program {“Program")];

E. Under penalty of perjury, all documents and information t have provided to Lender in connection
with this Agreement, including the documents and information regarding my eligibility for the
Program, are true and correct;

F, lf Lender requires me to obtain credit counseling in connection with the Program, l will do so; and

G. l have made or will make ali payments required under a Trial Period Plan or Loan Workout Plan.

.O,O.T

2b Acknowledgements and Preconditions to Modificatlon. l understand and acknowledge that'.

A. if prior to the Nioditication Effective Date as set forth in Section 3 the Lender determines that my
representations in Section “| are no longer true and correct, the Loan Documents will not be
modified and this Agreement will terminate in this event, the Lender witt have all of the rights
and remedies provided by the Loan Documents; and

B. l understand that the Loan Documents will not be modihed unless and until (i) | receive from the
Lender a copy of this Agreement signed by the Lender, and tii) the Modification Effective Date {as
defined in Section 3) has occurred l further understand and agree that the Lender will not be
obligated or bound to make any modification of the Loan Documents if | fail to meet any one of
the requirements under this Agreement.

MuLTiSTATE HOME AFFORD¢\BLE MDO\F|C&T\ON AGREEMENT ¢ Single Farnily _ Fannie MaelFreddiu Mac UN|FURM |NSTRUMENT
Form 315'.|' 3109 [rev. SIOQ) {page 2 of 9 oages}

 

3. The iii'iodification. if my representations in Section 1 continue to be true in ali material respects and
all preconditions to the modification set forth in Section 2 have been met, the Loan Documents will
automatically become modified on 1011!2009 (the "il~‘iodification Effective Date") and all unpaid late
charges that remain unpaid will be waived. i understand that if l have failed to make any payments
as a precondition to this modification under a workout plan or trial period plan, this modification will
not take effect. The first modified payment will be due on 10!24!2009.

A. The new Maturity Date will be: 6!1/2049

B. The modified F‘rincipal balance of my Note will include ali amounts and arrearages that will be
past due as of the Nlodificatiori Effective Date (inciuding unpaid and deferred interestl fees,
escrow advances and other costs, but excluding unpaid late charges, coilectively, "Unpaid
Amounts") less any amounts paid to the Lender but not previously credited to my Loan. The new
Principal balance of my Note will be $248,896.20 (the '°New Principai Balance"}. l understand that
by agreeing to add the Unpaid Amounts to the outstanding principal balance, the added Unpaid
Amounts accrue interest based on the interest rate in effect under this Agreement. i also
understand that this means interest will now accnie on the unpaid interest that is added to the
outstanding principal baiance, which would not happen without this Agreement,

C. $11,57176 of the New Principai Balance shall be deferred (the "Deferred Principai Balance") and
l wiii not pay interest or make monthly payments on this amount The New Principai Balanc.e less
the Deferred Principa| Balance shall be referred to as the "|nterest Bearing Principai Balance"
and this amount is $237,324`43. interest at the rate of 2.000% will begin to accrue on the interest
Bearing Principai Balance as of 911!2009 and the first new monthly payment on the interest
Bearing Principai Balance will be due on 1011!2009` lilly payment schedule for the modified Loan

 

 

 

 

 

 

is as toilews;
Years interest Rate interest Rate Morilhiy Estimated Totai Monthly Payment Number ot
Change Date Princlpal and Nionthly F*ayment° Begiris On Monli'iiy
interest Escrow Payments
Payrnent Payment
Amount Amounl‘
$632.35, may 31,353.98. may
1-5 2,000% 911.*2009 $?21.63 adjust adiu$r 10!112009 60
periodically periodically
s 3.000% eiiizoia sssr.sz “"‘a¥ aF'i“-‘“ M‘=‘t' a?i“$‘ ioi1i2014 12
penodica|ly periodically
o N|ay adjust May adjust
l 'i 4000 iii simms sess.sa periodically penodicalw ioiiizois 12
\ 340 s.ooo% siiizois s1.osr.rs Ma?‘ "‘."’“3‘ M°Y agi“*“ ioiiizois 393
periodically periodically

 

 

 

 

 

 

 

 

 

*The escrow payments may be adjusted periodically iri accordance with applicable law and
therefore my total monthly payment may change accordingly

 

MULT\STATE H»OME |\FPORDABLE MOD\F|CLT|ON AGREEMENT - Sii'igle Fai11i|yI - Fai‘inie MaelFrt!ddic Mai: UN|FORM |NSTRUMENT
Form 315? 3109 trov_ limit fprige 3 of 9 pagesi

 

The above terms in this Section 3.C. shall supersede any provisions to the contrary in the Loan
Documents. including but not limited to, provisions for an adjustable or step interest rate.

l understand that, if i have a pay option adjustable rate mortgage loanl upon modification, the
minimum monthly payment option, the interest-only or any other payment options will rio longer
be offered and that the monthly payments described in the above payment schedule for my
modified loan will be the minimum payment that will be due each month for the remaining term of
the loan. ilily modified loan will not have a negative amortization feature that would allow me to
pay less than the interest due resulting in any unpaid interest to be added to the outstanding
principal balancel

D. l will be in default if l do not comply with the terms of the Loan Documents, as modified by this
Agreen‘ient.

E. lt a default rate of interest is permitted under the Loan Documents then in the event of default
under the Loan Documents, as amended, the interest that will be due will be the rate set forth in
Section 3.C.

F, l agree to pay in full the Deferred Principal Balance and any other amounts still owed under the
Loan Documents by the earliest of: {i} the date l sell or transfer an interest in the Property, (ii) the
date i pay the entire interest Bearing Principal Balancel or (iii} the new Maturity Date.

G. lfl make a partial prepayment of Principall the Lender may apply that partial prepayment first to
any Deferred Principal Balance before applying such partial prepayment to other amounts due.

4_ AdditionalAgreements. iagree to the following:

A. That ali persons who signed the Loan Documents or their authorized representative(s] have
signed this Agreement. unless (i) a borrower or co-borrower is deceased [ii} the borrower and
co-borrower are divorced and the property has been transferred to one spouse in the divorce
decree, the spouse who no longer has an interest in the property need not sign this Agreement
(aithough the non-signing spouse may continue to be held liable for the obligation under the Loan
Documents}; or (iii} or the Lender has waived this requirement in writing

B. That this Agreement shall supersede the terms of any modification, forbearance, Trial Period
Plan or Workout Plan that l previously entered into with Lender.

Cv To complyl except to the extent that they are modified by this Agreement, with all covenants.
agreementsl and requirements of Loan Documents including my agreement to make all
payments of taxes_ insurance premiums, assessmentsl Escrow items, impounds, and all other
payments, the amount of which may change periodically over the term of my Loan.

MUL‘I|STATE HOME AFFORDABLE MD|JIF|CM‘|ON AGREEMENT - S'ingte Faini|y - Fannic M:iieiFreddio lltlac UN|FORM tNSTFiUMENT
Form 3157 ilt£lB [rev. BiD/§} wage 4 of 9 pagesi

 

 

D_

Funds for Escrow items | will pay to Lender on the day payments are due under the Loan
Documents as amended by this Agreement, until the Loan is paid in full, a sum (the "Funds”] to
provide for payment of amounts due for: [a) taxes and assessments and other items which can
attain priority over the Mortgage as a lien or encumbrance on the Property; (b) leasehold
payments or ground rents on the Property, if any; {c) premiums for any and all insurance required
by Lender under the Loan Documents; (d) mortgage insurance premiums. if anyl or any sums
payable to Lender in lieu of the payment of mortgage insurance premiums in accordance with the
Loan Documents; and (e) any community association dues. fees, and assessments that Lender
requires to be escrowed These items are called "Escrow |tems." | shall promptly furnish to
Lender all notices of amounts to be paid under this Section 4,D, l shall pay Lender the Funds for
Escrow items unless Lender waives my obligation to pay the Funds for any or all Escrow ltems.
Lender may waive my obligation to pay to Lender Funds for any or all Escrow items at any time.
Any such waiver may only be in writing, in the event of such waiver, l shall pay directiy, when and
where payable, the amounts due for any Escrow items for which payment of Funds has been
waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such
payment within such time period as Lender may require. Niy obligation to make such payments
and to provide receipts shall for all purposes be deemed to be a covenant and agreement
contained in the Loan Documents, as the phrase “covenant and agreement' is used in the Loan
Documents if l am obligated to pay Escrow items directlyl pursuant to a waiver, and l fail to pay
the amount due for an Escrow iteml Lender may exercise its rights under the Loan Documents
and this Agreement and pay such amount and l shall then be obligated to repay to Lender any
such amount Lender may revoke the waiver as to any or ali Escrow items at any time by a notice
given in accordance with the Loan Docu meritsl and, upon such revocation, l shall pay to Lender
all Funds, and in such amounts, that are then required under this Section 4,D.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to
apply the Funds at the time specihed under the Reai Estate Sett|ement Procedures Act
(“RESPA"), and (b} not to exceed the maximum amount a lender can require under RESPA.
Lender shall estimate the amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Escrow items or othenrvise in accordance with applicable law,

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentalityl or entity {including Lender, if Lender is an institution whose deposits are so
insured) or in any Federa| Home Loan Bank. Lender shall apply the Funds to pay the Escrow
items no later than the time specified under RESPA` Lender shall not charge me for holding and
applying the Funds. annually analyzing the escrow account, or verifying the Escrow items` unless
Lender pays me interest on the Funds and applicable law permits Lender to make such a charge
Unless an agreement is made in writing or applicable law requires interest to be paid on the
Funds, Lender shall not be required to pay me any interest or earnings on the Funds. Lender and
l can agree in writing, however, that interest shall be paid on the Funds. Lender shall provide me,
without chargel an annual accounting of the Funds as required by RESPA_

MULT|STATE HDME AFFORDABLE MOD|F|CAT|ON AGREEMENI - Sangte Family - Fannie liilaeiFreddie N|ar: UNii'-'ORM lNSfRUMENT
3|'{|9 trov, BIDti'.i {pai)e 5 of 5 pagesl

Fori'ri 315?

 

 

if there is a surplus of Funds held in escrowl as dehned under RESPA` Lender shall account to
me for the excess funds in accordance with RESPA. if there is a shortage of Funds held in
escrow, as defined under RESPA, Lender shall notify me as required by RESPA, and l shall pay
to Lender the amount necessary to make up the shortage in accordance with RESPA, but in no
more than 12 rnonthiy payments if there is a deficiency of Funds held in escrow, as defined
under RESPA, Lender shaii notify me as required by RESPA, and i shall pay to Lender the
amount necessary to make up the deficiency in accordance with RESPA, but in no more than 12
monthly payments

Upon payment in full of ali sums secured by the Loan Documents, Lender shall promptly refund
to me any Funds held by Lender.

E. That the Loan Documents are composed of duly valid, binding agreementsl enforceable in
accordance with their terms and are hereby reaffirmed

F_ That all terms and provisions of the Loan Documents. except as expressly modified by this
Agreement, remain in full force and effect; nothing in this Agreement shall be understood or
construed to be a satisfaction or release in whole or in part of the obligations contained in the
Loan Documents; and that except as otherwise specifically provided in, and as expressly
modified by, this Agreemenl, the Lender and l will be bound byl and will comply with, all of the
terms and conditions of the Loan Documents.

G, That, as of the ili‘iodification Effective Date, notwithstanding any other provision of the Loan
Documents, l agree as follows: if all or any part of the Propeity or any interest iii it is sold or
transferred without Lendei”s prior written consent, Lender may, at its optionl require immediate
payment in fuii of all sums secured by the Nlortgage. Howeverl Lender shall not exercise this
option il state or federal law, rules or regulations prohibit the exercise of such option as of the
date of such sale or transfer. lf Lender exercises this option, Lender shall give me notice of
acceleration The notice shall provide a period of not less than 30 days from the date the notice
is delivered or mailed within which l must pay ali sums secured by the ilitortgage. if i fail to pay
these sums prior to the expiration of this period. Lender may invoke any remedies permitted by
the Nlortgage without further notice or demand on me.

H. That, as of the Modification Effective Date, i understand that the Lender will only allow the
transfer and assumption of the Loan, including this Agreement, to a transferee of my property as
permitted under the Garn St_ Germain Act, 12 U.S,C. Section 17011-3. A buyer or transferee of
the Property will not be permittedl under any other circumstancel to assume the Loan. Except as
noted herein, this Agreemerit may not be assigned to, or assumed by. a buyer or transferee of
the Property.

l. That, as of the lillodit”ication Effective Date. if any provision in the Note or in any addendum or
amendment to the Note allowed for the assessment of a penalty for full or partial prepayment of
the Note, such provision is null and void,

 

MU|..T'|STATE HOME AFFORDABLE MCIDIF\C.RTlON AGREEMENT » Sil'lglc Fami|y - Fanr\i€i I.'laefFreddie Mat: L|N|FDRM l'NS"|'RlJMENT
Fornn 315? JiDB trev. WDB} [page 6 of 9 pagesi'

 

 

Jv ThatI l will cooperate fully with Lender in obtaining any title endorsement{s). or similar title
insurance product(s)l andi'or subordination ag reement(s} that are necessary or required by the
Lender's procedures to ensure that the modified mortgage loan is in first lien position and,-‘or is
fully enforceable upon modification and that if, under any circumstance and not withstanding
anything else to the contrary in this Agreement, the Lender does not receive such title
endorsement(s), title insurance product(s} and!or subordination ag reement(s), then the terms of
this Agreement will not become effective on the Modification Effective Date and the Agreement
will be null and void.

K. That l will execute such other documents as may be reasonably necessary to either (i}
consummate the terms and conditions of this Agreernent; or [ii} correct the terms and conditions
of this Plan if an error is detected after execution of this Agreement. | understand that a
corrected Agreement will be provided to me and this Agreement will be void and of no legal effect
upon notice of such error. if | elect not to sign any such corrected ;ltgreementl the terms of the
original Loan Documents shall continue iri full force and effect. such terms will not be modified by
this Agreement, and l will not be eligible for a modihcation under the Home Affordable
lillodification program

L. Mortgage Electronic Registration Systems, lnc, ("MERS") is a separate corporation organized
and existing under the laws of Delaware and has an address and telephone number of P.O. Box
2028, Flint, Ml 48501-2026. {888] 679-MERS. ln cases where the loan has been registered with
MERS who has only legal title to the interests granted by the borrower in the mortgage and who
is acting solely as nominee for Lender and Lender's successors and assigns MERS has the
rig ht: to exercise any or all of those interests, including, but not limited to. the right to foreclose
and sell the property; and to take any action required of Lender includingl but not limited to,
releasing and canceling the mortgage loan.

M. That Lender will collect and record personal infon'nation, includingl but not limited tol my name,
address telephone number, social security number, credit score, incomel payment history,
government monitoring information, and information about account balances and activity ln
additionl l understand and consent to the disclosure of my personal information and the terms of
the Trial Period Plan and this Modification Agreement by Lender to [a) the U.S. Department of the

Treasury. (b) Fannie Nlae and Freddie Mac in connection with their responsibilities under the
Home Atfordability and Stabi|ity Pian; (c) any investor, insurer, guarantor or servicer that owns.
insures, guarantees or services my Erst lien or subordinate lien (if applicable} mortgage loan{s);
{d) companies that perform support services for the Home Affordable Modification Program and
the Second Lien Modification Program; and (e) any HUD certified housing counselor

N_ l agree that if any document related to the Loan Documents andi'or this Agreement is lost,
misplaced, misstated_ inaccurately reflects the true and correct terms and conditions of the loan
as modified, or is otherwise missingl l will comply with the Lender request to execute.
acknowledge initial and deliver to the Lender any documentation the Lender deems necessary if
the original promissory note is replaced, the Lender hereby indemnit'ies me against any loss
associated with a demand on the original note. All documents the Lender requests of me under
this Section 4,N, shall be referred to as "Documents." l agree to deliver the Documents within ten
(‘ll.`i) days after l receive the Lender's written request for such replacement.

MULTlSTATE HOME AFFOR|]J\BLE MOD|F|(:ATION AGREEMENT - Single Family - Farinie |'.tael'Fmddio Nlac UN|FGRM lNS`l'RL.|MEi»I‘I
Form B\ST 3.*09 [rov_ B.lbl!l merge f 019 pagesl

 

 

 

ln Witness Whereof_ the Lender and | have executed this Agreement. n
j¢v)` M
lnd Mac l'vlort a e Services a division of OneWest Bank FSB '

Lender Jodi Punzi

By: M /éMQ%/“Z£ Date // /z@/...

 

 

000 er Spencer
»%F,%e> \lice esie

cian MWL pate

Mortgage£|ectroni'c Registfation Kg“ey 600 GI msp%llcer
Systems lnc - Nominee for Lender vice P|»esie

 

patsy
iY

 

Space Below This Line For Acknow|edgement]

 

Notery Public
Stote of New Je' scy
Donald Grah€ll‘.‘l
My Appointment; l. ”""
November 11. .».c - .

MULT|STAT‘E HOME AFFORDABLE MODlF|»CAT|DN AGREEMENT- Sir\gle Fa¢'nily - Fannio MaeIFroddie Mac UN|FORM lNSTRUMENT
l-'onn 3 1 57 3!09 trev. B»‘L'l‘J) (pngie 3 of § pagesl

 

 

 

r ti

)ss.: _

country 0F Buni_iivsror~i ) '

. '\"!\ - can .
On the 315 ’ day of j ' in the year pcb/9 before me. the
undersigned, a Notary Public in and for said Slate. personally appeared

 

 

 

personally known to me or proved to me on the basis of satisfactory evidence to be the
individuallsi whose namels} is tarei subscribed to the within instrument and acknowledged to me
that helshe/they executed the same in his!her)‘their capacitylies), and that by hislher!their
signaturels} on the instrument, the individualls)I or the person on behalf of which the individua|{s}

acted, executed the instru g
”2. g

Notary Sig netu re

`Oop of¢{/ Gm-L"-'

Notarvr Printed blame __
No:.~.-y ‘F'-" ‘=

 

 

./" . ,_ ` ,\_,,‘ .
Notary Public; State of f\) c'\-\ § mg St§)?n§_j!(j_:ai;:"r
Oua|ified in the County of vaftAsF¢-/ WAppoim,ment-. Exptres
My commission expires: lt f tr jet Nowmber 11.2011

 

Official Seal:

MuLflSTATE HOME AFFORDABLE MOOlFlCAT|ON AGREEMENT - Sing|o F:imity - Faniiio Ma¢_-rFre¢ldie Mac UNIFORM lNSTFluME let
Form 315'! :li09 trcv B’Dll) '. '¢'~ ~- -' .s .-, . =-.>s»

_____

 

*a

 

 

[Space Above This Line For Recording Data]

 

 

FannieMae No. 1696129225

LOAN MODIFICATION AGREEMENT

(Providing for Fixed Interest Rate)

This Loan Modif]cation Agrcement ("Agreernent" , made 5/5/2006 between

jodi Punzi - & 0 ("Borrowcr") and lady/Mac Bank, F.S.B.
("Lendcr"i , amends and supplements (1} the Mortgage, Deed of Trust, or Security Deed (the "Security
Instri.unertt"), and Timely Paymcnt Rewards Rider, if any, dated 6/']1;'2004 , and recorded on
n/a , in Book or liber n/a , at page(s} n/a or as Document or Instmrnent
Number n/'a , of the Oft`tcial Records of Eastainpton County , Ncw]ersey
[County and State or other jurisdiction] and (2) the Note, bearing the same date as, and secured by, the
Securil:y Instri.tment, Which covers the real and personal property described in the Security Instcumcnt and
defined therein as the "Pcoperty", Which is located at: 9 Honcy .l§ocust Ln

Eastainpton, N_l. 08060 the real property described being set forth as follows:

Sli-`E EXHIBIT "A"
Assessor‘s Parcel No. n/'a

In consideration of the mutual promises and agreements exchangcd, the parties hereto agree as
follows (noovithstanding anything on the contrary contained in the Note and Secui;ity Instrutncnt):

1. As of 5 / 5 / 2006 , the amount payable under the Note and the Securil:y Instrumenl: (the
"Unpaid Principal Balance") is U.S. 5212,982.01 , consisting of the amount(s) loaned
to Borro\vet by Lender and any interest capitalized to date.

2. B.orrowcr promises to pay the `Unpaid Principal Balance, plus interest, to the order of Lender.
Interest will be charged on the Unpaid Principal Balance at a yearly rate of ?iOOOl')°/‘o ,
from 5/1/2{)06 . Borrower promises to make monthly payments of principal and interest
of U.S. $1,444.69 , beginning on 6/ l /2{|06 , and condoning thereafter on the
same day of each succeeding month until principal and interest are paid in full ".[he yearly rate
of ?.UUGU% 1still remain in effect until principal and interest is paid in ful]. By executing
this Agreemcnt, Borrower waives any Timcly Pay_ment Rewards rate reduction to Which
Borrower may be entitled If on ?/1/2934 (tllc "Matin:ity Date"), Borrower still owes
amounts under the Note and Security Instrurnent, as amended by this Agreement, Borrower Will
pay these amounts in full on the Maturity Date.

Boi:rower will make such payments at IndyMac Bank, P.O. Box 78826, Phoenix, A_’Z. 85062
or at such other place as Lender may require

3. If all or any part of the Property or any Interest in the Property is sold or transferred {or if
Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
Without Lender's prior written consent, Lender may require immediate payment in full of all
sums secured by this Sccurity Instri,in:ient.

If'Lender exercises this option, lender shall give Borrower notice of acceleration The notice
shall provide a period of not less than 30 days from the date the notice is given in accordance
with Section 15 within which Borrower must pay all sums secured by this Security `[nstrurnent.
If Borrower fails to pay these sums prior to the expiration of dtis period, Lender may invoke any
remedies permitted by this Sccuri_ty Instrument Without further notice or demand on `Borrower.

¢i_...-\rrr .

_l» .. ._...

.\ di

 
 
   

 

[Atcach Acknowledgment in Accordance with laws of]urisdiccion]

 

Lender:
IndyMac Bank, F.S.B.
Date Yf'j{te Gilmore, Vice President
State of Ca!l_r]r?;-ra;?i
County of Los,'-lz;geil:*_t
On dais day of , 2006, before me , Notary

 

 

Public, personally appeared 'df'i-'ette Gilinol:c, Vice President of leland/lac Bam€’., P`.S.B. ,jz)mer_zj!
ladyMac lam , personally known to ine, or proved to mc on the basis of satisfactory evidence to be die
person whose name is subscribed to the within instrument and acknowledged to me that she

executed the same in her authorized capacity, and that by her signature on the instrument the person,
or entity upon behalf of which the person acted, executed this instrument

WIT`NEss my hand md credit gsa

 

Signature of Notary Public
(_Notary Sea.l)

 

 

l l.' l . .
simms r-\£z'~.'a`ix.l ...i. ' .i.'

r.

-.-,z~: .",.'§

-. ‘i:'. '.¢i¢-. .‘Y-L‘

 

"l'

 

4. Borrower also will comply with all other covenants, agreements, and requirements of the Security ' 4
Instru.inent, including without linntation, Borrower's covenants and agreements to make all
payments of taxcs, insurance premiums, assessments, escrow items, impounds, and all other
payments that Borrower is obligated to make under the Security Instrument; however, the
liollowing terms and provisions are forever cancelled, null and void, as of the date specified in
paragraph NO. `l above:

Ca) all terms and provisions of the Note and Security lnstrument (if any) providing for,
implementing or relating to, any change or adjustment in rate of interest payable
under the Note, including where applicablc, the 'I`imely Payment Rewards rate
reduction, as described in paragraph l of the Tirnely Payment Rewards Addendum
to Note and paragraph A.'l. of the Ti.tnely Payment Rewards Rider. By executing this
Agreemcnt, Borrowcr waives any Timcly Payment Rewards rate reduction to which
Borrower may have otherwise been entitled; and

1 (b) all terms and provisions of any adjustable rate rider, or Timely Payment Rewards Rider,

1 where applicable, or other instrument or document that is affixed to, wholly or
partially incorporated into, or is part of, the Note and Sccurity lnstrument and that `
contains any such terms and provisions as those referred to in (a) above.

 

5. Nothing in this Agreement shall be understood on construed to be a satisfaction or release in
whole or in part of the Note and Security Inst:rument. Except as otherwise specifically provided
in this Agrcement, the Note and Security Instrument will remain unchanged and Borrower and
Lender will be bound by, and comply with, all of the terms and provisions thereof, as amended
by this Agreement.

j

TF.,_.__... __ ..

Wimesscd by:

.'.i

afoul ._1.'_1§'}¢;.¢.'.';¢\.= ita -'.

jodi l>Uo‘Zl Fl`a-L)"'-tounzi 31 ' @

Print Name - Print Name -

 

 

Executed by:

/Fa’/‘jo%;W//

unzi _ Borrower 0 - CoBorrower

'i.'"

diaries-making .. _ . -'

      

 

 

State of i“‘~’saf]crrgy
County of Hau`a:)q)i'ar: Cayny;v

On this day of , 2006, before mc , Notary

 

 

Puwc, personally appeared _lodi Punai & 0 ` vi
personally known to nie, or proved to me on the basis of satisfactory evidence to be the person[s) - ':
whose name{s) is/arc subscribed to the within instrument and acknowledged to rne that he / she / they 3

executed the same in his/ her/ their authorized capcity[ies), and that by his j her/ their signature(s) on
the instrument the person, or entity upon behalf of which the person acted, executed this instrument

WITNESS my hand and Of{icial seal

 

Signature of Notary Public
Uotary Seal)

   

_.v`-_..m~¢. ..c _ _-..- '_~s§ -o_ _

 

 

Exhibit "A"

Legal Description for Real Fstate and Improvernents Located at

 
      
    
 
   
    
   
    
 
    
   
   

All film mill LOf, plat m' parcel ofla,nd, wi ii `:' c buildin md tomlin gm ...... .c. '
lying and bcing` m the Towmhip oftuumpton. County o¥lllti‘lll:§wn inns of New J - --' : am

BEGMCATAFOMMTHENQRTEEAMY%' ¢CUS’I'I.AN¥.AT

APOMTmRI¥NDHTANTM.HFEETBBASURED 9

NORmASmI,-Y Smnm 1 YLOC ::'_:-
com on Q MNE numerical ramos

l
f

B)SOUTHGTDEGREESMDUUTDBH -'
;TBINCE

QlSOMSSDEGREIS IDMINUTES%SE w
:'I'HIENCE .

(4)50UTH54DEGREES38WUTEB~ \`"-' GMSMH.ISWFEEFTOAI'OMU
THEAFORESAIDNORTHBABTERLY -DELINE OFHBNEYLOCUSIMNE ;‘IB.'ENCE

- . :_.- smrrmrornousvwcusrmc.ma
Noamz.vnmscnon on =1 mcencunvrrommcnraavmsamws
oriso.oornsr,maaemsr » erosioiasmn~rom remmrmcsor
acme

BEINGKNOWNASLOT?, n 1 u. IIMONTHETAXMAFOFWTOWNSHI?OF

l‘WIST.Jl.49FEETTDAPDM

EASTMIP'I'ON.

CUMMONLY KNOWN ‘ " HONEY LUCU$T LANE , EAS!'AMON, NE'W JER'SEY ..
NOTE: B lng Lot{s) 7. Bl k 1 lonns, Taz Mxp ortho Tmlalp otherwpr County of
Butln¢to .

NOTEZ Lot nd Blol:\' ¢- . n for informational momenl)'.

 

_`-_f§_
_ ' "§

 

_ - , '.'" . 1 _.."

".‘. ' ' '. -`\- ',‘.: .' _ "
.‘ 1_. l .." '. ."-. '.`. ` "" -'." -' '.1".’-.' ' -"“ '
,,M- gregg l_`;iy.._..,-' ..... _..: -. -.-._ .- =-.- -

' '\-.:‘dii ”-shs,e`.

¢'\
;o.. ..

:‘..- "
. -\.N...

.&»'i'-

._.'¢\ '

 

[Space Above This Line For Recording Data}

 

LOAN MODIFICATION AGREEMENT
(Pt'oviding for Fixed Interest Rate)

This Loan Modi§cation Agreement ("Agreement"), made 3/ 121/2008 between
]odi Punzi 8c ("Borrower") and IndyMac Bank, F.S.B.
(“Lender“), amends and so plements (l) the Mortgage, Deed of Trost, or Security Deed (the "Security
lnstrument"), and Tirnely ayment Rewards Rider, if any, dated 6 /’ 11/2004 , and recorded on
n/ a , in Book or Liber n/ a , at page(s) n/a or as Document or Insttument
Number n/a , of the Ofi_icial Records of Eastarnpton Township, New _]ersey
[County and State or other jurisdiction] and (2) the Note, bearing the same date as, and secured by, the
Securiry Instrument, which covers the real and personal property described in the Security Instrument and
defined therein as the "Property", which is located at: 9 Honey Locust Lane ,
Eastampton Nj 08060 the real property described being set forth as follows:

SEE`. EXHIBIT "A"

Assessor's Parcel No. cfa

ln consideration of the mutual promises and agreements exchangedj the parties hereto agree as
follows {notwithstanding anything on the contrary contained in the N ore and Security Inscrurnent):

l. As of 3/19/2008 , the amount payable under the Note and the Security Inscrument (the
“Unpaid Principal Balance") is U.S. $227,776.01 , consisting of the amount(s) loaned
to Borrower by Lender and any interest capitalized to date.

2. Borrower promises to ay the Unpaid Principal Balance, plus interest, to the order of Lender.
lnterest will be charge on the Unpaid Principal Balance at a yearly rate of 7.{]{}00% ,
from 5/1/2008 . Borrower promises to make monthly payments of principal and interest
of U.S. 151,515.40 , beginning on 6/1/2008 , and condoning thereafter on the
same day of each succeeding month until principal and interest are paid in fnll. The yearly rate
of ?.0000% Will remain in effect until principal and interest is paid in full By executing
this Agteernent, Borrower waives any Tin'iely Payment Rewards rate reduction to which
Borrower may be entitled It` on 5/1/2038 (the "Maturity Date“), Borrower still owes
amounts under the Note and Security Instrument, as amended by this Agreement, Borrower will
pay these amounts in full on the Marurity Date.

Borrower will make such payments at: IndyMac Bank, P.O. Boit 78826, Phoenix, AZ 85062
or at such other place as Lender may require

3. If all or any part of the Properry or any Interest in the Property is sold or transferred (or if
Bolrower is not a natural person and a beneficial-interest in Borrower is sold or transferred)

without Lender's tp:;or written consent, Lender may require immediate payment in full of all
sums secured by ’ Secu_tity Instrument.

If Lender exercises this option, Lender shall give Borrower notice of acceleration The notice
shall provide a period of not less than 30 days from the date the notice is given in accordance
with Section 15 within which Borrower must pay all sums secured by this Security Instrument.
If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoice any
remedies permitted by this Security lnstrument without further notice or demand on Borrower.

l

4. Borrower also will comply with all other covenants, agreements, and requirements of the Security
Instturnent, including without limitation, Borrower‘s covenants and agreements to make all
payments of taxes, insurance premiums, assessments, escrow items, impounds, and all other
payments that Borrower is obligated to make under the Security lnstrument; however, the
following terms and provisions are forever cancelled, null and void, as of the date specified in
paragraph No. l above:

(a) all terms and provisions of the Note and Security Instrurnent (if any) providing for,
implementing or relating to, any change or adjustment in tate of interest payable
under the Note, including, where a plicable, the Timely Payment Rewards rate
reduction, as described in paragrap 1 of the Tirnely Payment Rewards Addendum
to Note and aragraph A.‘l. of the Timely Payment Rewards Rider. By executing this
Agreement, orrower waives any ll{`imely Payrnent Rewards rate reduction to which
Borrower may have otherwise been entitled; and

(b) all terms and provisions of any adjustable rate rider, or Timely Payment Re\vards Rider,
where applicable, or other instrument or document that is afoed to, wholly ot
partially incorporated into, or is part of, the Note and Security Instrument and that
contains any such terms and provisions as those referred to in (a) above

5. Nothing in this Agreement shall be understood on construed to be a satisfaction or release in
Whole or in part of the Note and Secu.rity Instrument. Eitcept as- otherwise specifically provided
in this Agreement, the Note and Secui:ity Instrurnent will remain unchanged, and Borrower and
Lender Will be bound by, and comply with, all of the terms and provisions thereof, as amended
by this Agreement.

Witnessed by:

jos‘. osha

 

 

 

 

Print Name - Print Name -
Eitecuted by: _
jodi Punzi - Borrower - CoBorrower

State of Noz)]en'gy
County of Earrmp;aa Toa)a.r£ap

On this day of , 2008, before me , Notary
Public, personally appeared _]odi Punzi dc

personale known to me, or roved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is / are subscribed to the within instrument and acknowledged to me that he / she / they
executed the same in his,/her/ their authorized capcity(ies), and that by his / her/ their signature(s) on
the instrument the person, or entity upon behalf of which the person acted, executed this instrument

WITNESS my hand and official seal

 

Signamre of Notary Public
(Notary Seal)
2

[Attach Aclmowledgment in Accordance with Laws of ]urisdiction]

Lender:
IndyMac Bank, F.S.B.

/zri

we //

s _
V. Lyn Ni.les, \zi::e esjient
..-"';}

On this day of , 2008, before me , Notar}-
Public, personally appeared V. Lyn Niles, Vice President of l)r.¢§vMac Bam{e, F.S.B. , j%r)fzer{y
I:r¢gjd\dac lam , personally known to me, or proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me that she

executed the same in her authorized capacity, and that by her signature on the instrument the person,
or entity upon behalf of Which the person scted, executed this instrument

State of Ts:car
County of Trtzw'r

WI'INESS my hand and official seal

 

Signature of Notary Pub}ic
(Notary Seal)

Exhibit "A"
Leng Description for Real Estate and Improvements Located at:
9 Honey Locust Lane , Eastampton N] 08060

MODIFICATION BAN KBQPTCY DISCLOSURE RIDER

TI-IIS MODIFICATION BANKRUPTCY DISCLOSURE R.IDE.R_ effective 3/19/2008 , is
incorporated into and shall be deemed to amend and supplement the Loan Modifieation Agreernent
of the same date made by _]odi Punzi 8c (individua]ly or

co]iectiveiy, "Borrower") and IndyMac Ban!¢; F.S.B. ("Lender"), covering the property described in the
Loan Modiflcation Agreernent located at:
9 Honey Loeust Lane . Eastarnpton N] 08060

In addition to the covenants and agreements made in the Loan Modiflcation Agreement, the
Borrower and Lender covenant and agree as fo]lows:

Borro\ver represents that Borrower Was discharged in a Chapter ? bankruptcy proceeding
subsequent to the execution of the Note and Secuxity lnstrument Borrower and Lender

acknowledge and agree that the Loan Modification Agreement does not affect the Discharge
of the Borrower‘s personal liabilityr on the debt.

Mortgagor(s):

swint

Date V `jodi Puna - Borrower

 

 

Date - Co-Borrower

Lender: IndyMac Bank, F.S.B.

 

Date V. Lyn Ni.ies, Vice President

